Citation Nr: 1733748	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  10-37 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for bilateral hearing loss from December 22, 2010 to July 18, 2012.

2.  Entitlement to an initial evaluation in excess of 30 percent for bilateral hearing loss since July 18, 2012.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The Veteran had active service with the United States Navy from February 1949 to February 1950.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  

The Veteran testified at a June 2011 hearing held via videoconference from the RO before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

This case was previously before the Board in August 2011 and was remanded for additional development.  In November 2012, the Board denied the Veteran's claim of an initial increased rating in excess of 10 percent prior to December 22, 2010, and remanded the issues of entitlement to an initial rating in excess of 20 percent for hearing loss from December 22, 2010 through July 18, 2012, and in excess of 30 percent thereafter.  After further development, these issues are now ready for adjudication.  

A claim for increased evaluation includes a claim for a finding of total disability based on individual unemployability (TDIU) where there are allegations of worsening disability and related unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Although the Veteran has discussed the impact of his disability on his work, he has not alleged unemployability; he worked for many years with the condition.  A TDIU claim is accordingly not inferred.




FINDINGS OF FACT

1.  From December 22, 2010 to July 18, 2012, the Veteran's service-connected bilateral hearing loss is demonstrated by, at worst, Level V bilateral hearing loss.  

2.  Since July 18, 2012, the Veteran's service-connected bilateral hearing loss is demonstrated by, at worst, Level VI hearing loss on the right, and Level VII hearing loss on the left.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 percent for bilateral hearing loss from December 22, 2010 through July 18, 2012, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.85, 4.86 (2016).

2.  The criteria for an initial evaluation in excess of 30 percent for bilateral hearing loss since July 18, 2012, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.85, 4.86 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was provided notice letters informing him of both his and VA's obligations.  Moreover, there is no indication of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Therefore, additional notice is not required and any defect in notice is not prejudicial.  

With respect to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  

Here, the Board finds that all necessary assistance has been provided to the Veteran.  Specifically, all VA treatment records and relevant private treatment records have been obtained.  The Veteran has also been provided with VA examinations.  Upon review of these examination reports, the Board observes that the examiners reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2016); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Finally, it is noted that this appeal was remanded by the Board in August 2011 and November 2012 in order to obtain outstanding medical records, obtain clarification on the speech recognition scores in the Veteran's December 2011 private audiological evaluation, and to provide the Veteran with a new VA examination.  To the extent that the appeal is being adjudicated, the Board is now satisfied there was substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Specifically, the Board has obtained all outstanding VA and private treatment records, and the private audiologist clarified the December 2011 audiometer results.  Moreover, the Veteran was provided with a VA examination in June 2016, and the Board finds that the examination is adequate to adjudicate the claim.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Overall, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Ratings

The Veteran asserts that he is entitled to increased ratings for his service-connected bilateral hearing loss.  

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

Assignment of a disability rating for hearing loss is derived by a mechanical application of the rating schedule to the specific numeric designations assigned after audiology testing is completed.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  As is discussed in greater detail below, the schedule takes into account the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Evaluations of defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies 1000, 2000, 3000 and 4000 cycles per second, with 11 auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. § 4.85. 

In addition, when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz (Hz)) are all 55 decibels or more, the adjudicator must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa in 38 C.F.R. § 4.85, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  When the puretone threshold is 30 decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b).  As is shown below, no exceptional pattern of hearing loss disability is present in this case.

Each ear is evaluated separately; however, if a hearing loss in one ear is not service-connected, that ear is considered to have an impairment level of I.  38 C.F.R. § 4.85(f).  Hearing loss here is service-connected in both ears. 

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  38 C.F.R. § 4.85.

From December 22, 2010 to July 18, 2012

The Veteran was assigned a 20 percent rating from December 22, 2010 to July 18, 2012, for his bilateral hearing loss under 38 C.F.R. § 4.85, Diagnostic Code 6100.    After a review of the evidence of record, the Board finds that a rating in excess of 20 percent for this period on appeal is not warranted. 

At a December 2010 VA examination, the Veteran complained that he could not communicate with people unless he sat right in front of them.  An audiogram showed:




Hz



1000
2000
3000
4000
Average
Right
55
60
65
75
63.75
Left
55
60
70
70
63.75

Speech audiometry revealed speech recognition ability of 80 percent in the right ear and 70 percent in the left ear.  Applying these values to Table VIa, the Veteran exhibits Level V hearing loss bilaterally; an exceptional pattern is shown and higher hearing levels are obtained relying on puretone thresholds alone.

The Veteran testified at a Board hearing in June 2011 that he could not hear normal conversation, particularly against background noise.  He had failed to hear sound like sirens when driving, or barking dogs.  

In December 2011, the Veteran was examined by his private treating audiologist.  Unfortunately, the Board finds that the results provided from this test are not in compliance with the testing requirements of 38 C.F.R. § 4.85(a), and may not be given any probative weight.  Specifically, although the audiologist who conducted the test assured the AOJ that the speech recognition word list utilized was the Maryland CNC, the form filled out by the doctor shows the alternative NU-6 was used.  Moreover, the speech recognition scores on the private test (52 percent on the right and 60 percent on the left) are inconsistent with and markedly lower than scores on all other tests reflected in the claims file.  The Board concludes that a different word list was used than is required by regulation, and cannot consider the December 2011 test results.

Accordingly, based on the sole valid and probative audiometric result for the period from December 22, 2010 to July 18, 2012, an initial disability rating in excess of 20 percent is not warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

Since July 18, 2012

As of July 19, 2012, the Veteran received a 30 percent rating for his bilateral hearing loss under 38 C.F.R. § 4.85, Diagnostic Code 6100.  

At a July 2012 VA audiological examination, the Veteran's puretone thresholds, in decibels, were:
	



Hz



1000
2000
3000
4000
Average
Right
60
70
70
80
70
Left
60
65
75
80
70

Testing revealed speech recognition ability of 80 percent in the right ear and 74 percent in the left ear.  Applying these values to the more favorable Table VIa in light of the exceptional pattern of hearing loss shown, the Veteran exhibits Level VI bilateral hearing loss.  

VA audiograms were performed in May 2104 and July 2015 in connection with ongoing treatment.  However, the VA audiologists failed to specify which speech recognition test was afforded the Veteran, and the test results cannot therefore be given any probative weight.  38 C.F.R. § 4.85(a).

The Veteran was afforded another VA examination in June 2016.  On the authorized audiological evaluation, his puretone thresholds, in decibels, were:




Hz



1000
2000
3000
4000
Average
Right
65
65
70
80
70
Left
75
70
80
85
77.5

Speech audiometry revealed speech recognition ability of 72 percent in the right ear and 76 percent in the left ear.  Applying these values to the more advantageous Table VIa, the Veteran exhibits Level VI hearing loss in the right ear and Level VII in the left ear.  

Under table VII, either of the valid and probative hearing tests results in a percentage evaluation for hearing impairment of 30. Accordingly, since July 18, 2012, an initial disability rating in excess of 30 percent is not warranted on a schedular basis.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

Extraschedular Evaluations

The Board has also considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  In making this determination, the Board is cognizant of the holding of Martinak v. Nicholson, 21 Vet. App. 447 (2007).  In that decision, the United States Court of Appeals for Veterans Claims noted that, unlike the rating schedule for hearing loss, the extra-schedular provisions did not rely exclusively on objective test results to determine whether referral for an extra-schedular rating was warranted.  The Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Id. at 455.

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular Schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular Schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available Schedular evaluations for that service-connected disability are inadequate.  Second, if the Schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available Schedular evaluations for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology. 

The Veteran has complained that his hearing loss causes difficulty in his daily life by making normal conversation difficult, and he reports difficulty hearing everyday warning sound like sirens and barking dogs.  The Board notes that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  The rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veterans Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is fully contemplated by the currently assigned 30 percent rating.  Therefore, the Veteran's struggle to comprehend verbal conversations is a factor contemplated in the regulations and rating criteria as defined.  Accordingly, the Board finds that the Veteran's complaints of hearing difficulty have been considered under the numerical criteria set forth in the rating schedule. 

In short, the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

An initial evaluation in excess of 20 percent for bilateral hearing loss from December 22, 2010 to July 18, 2012, is denied.

An initial evaluation in excess of 30 percent for bilateral hearing loss since July 18, 2012, is denied.




____________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


